 NEUMANN BROS. PAVING CORP.571or any term or condition of employment,against any employee because of mem-bership or nonmembership in any such labor organization.OGLE PROTECTION SERVICE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Dated-------------------By-------------------------------------------(dAMIDs Is. OGTA)NOTE.-We will notify any of the above-named employees presently servingin the Armed Forces of the United States of their rights to full reinstatementupon application in accordance with the Selective Service Act and the UniversalMilitary Training and Service Act of 1948,as amended,after discharge fromthe Armed Forces.This notice must remain posted for 60 consecutive days from the date ofposting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 500Book Building,1249Washington Boulevard,Detroit,Michigan,Telephone No.963-9330, if they haveany question concerning this notice or compliance withits provisions.Neumann Bros.Paving Corp.andGeorge L. Smith.Case No.3-CA-2291,November 6, 1964DECISION AND ORDEROn August 14, 1964, Trial Examiner Herbert Silberman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in the unfair labor practices alleged in thecomplaint and recommending dismissal of the complaint in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions to the Trial Examin-er'sDecision and a supporting brief, and the Respondent filed abrief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel. [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision the exceptions and briefs, and the entire recordin this proceeding, and hereby adopts the findings, conclusions, andrecommendation of the Trial Examiner., Accordingly, we shall dis-miss the complaint.1The Trial Examiner found that Smith,on December 26, 1963, demanded payment fromRespondent for snowplowwork whichRespondent had previously paid him(Trial Ex-aminer'sDecision,footnote 9).The recordshows, however,that on the foregoing dateSmith demanded payment for other work,referred to as"shovel"work,for which he hadalso been paid,rather than snowplow work.This correction does not alterouragreementwith theconclusion of the Trial Examiner concerningSmith's termination of employment.149 NLRB No. 54. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board dismissed the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on February 28, 1964, by George L. Smith, an individual,a complaint, dated April 17, 1964, was duly issued alleging that the Respondent,Neumann Bros. Paving Corp., herein sometimes called the Company, by reasonof its discharge of Smith on December 27, 1963, and its refusal thereafter toreinstate said employee to his former or to a substantially equivalent positionhas engaged in and isengagingin unfair labor practices within the meaningof Sections 8(a)(1) and (3) and 2(6) and (7) of the National Labor RelationsAct, as amended.Respondent in its answer to the complaint denied that ithad engaged in the alleged unfair labor practices.A hearing was held beforeTrial Examiner Herbert Silberman at Rochester, New York, on June 8 and 9,1964.Oral argument was - heard at the close of the hearing. Briefs have beenreceived from General Counsel and from Respondent.Upon the entire record in this case and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRespondent, a New York corporation, maintains its principal office and placeof businsss in Rochester, New York, where it is engaged in the performanceof paving, excavation, and related services for the construction industry.Duringthe past year, in the curse and conduct of its business operations, Respondentperformed services valued in -excess of $50,000 for various enterprises, each ofwhich annually pro4uces and ships goods valued in excess of $50,000 directlyto points outside the.State wherein said enterprise is located.Respondent admits,and I find, that tl>iE Company is engaged in commerce within the meaningofSection 2(6) and (7) of the Act.1.THE ALLEGED UNFAIR LABOR PRACTICESThe position of General Counsel in this case is that the Company on Decem-ber 27, 1963, discriminatorily discharged George L. Smith, a member of Local UnionB32 of the International Union of Operating Engineers of Rochester, New York(herein called the Union) because of his frequent complaints concerning allegedinfractions by the Company of provisions of its collective-bargaining agreementwith the Union.'The Company's principal defense to the complaint is thatSmith was laid off for economic reasons.2Smith was hired by Gordon C. Neumann, the Company's president, on May 2,1960.He was not then a member of the Union but joined the Union severalmonths later.$The General Counsel's theory is that Smith became a strict1The relevant collective-bargaining agreement to which the Company was signatory wasentered into between Aggregate and Excavators Association and the International Unionof Operating Engineers,Local Union 832, 832B,832A,832C,Rochester,New York, andwas effective from April 1, 1961, to March 31, 1964.2Respondent also.contends that Smith's complaints were for the most part personal anddid notfallwithin the statutory scope of the term "concerted activities for the purposeof . . . mutual aid or protection" and, consequently, Smith's discharge for advancing suchcomplaints was nota violation of the Act. ' SeeFarmers Union Cooperative MarketingAaa'n.,145 NLRB 1.In view of my disposition of the Issues raised by Respondent's defenseof economic justification it is unnecessary to decide whether there is any merit to Respond-ent's alternative defense that Smith had not engaged In "concerted activities" within theprotection of the Act.3 There is conflicting testimony In the record as to whether Neumann had encouragedSmith and another employee, Russell Mulley, to join the Union, and had assisted them intheir efforts to acquire membership.This question has no material bearing upon the issuesherein.The relevant agreement contains a union-security clause which requires member-ship in the Union as a condition of employment and there Is no evidence that, during anyof the times material hereto, the Company employed any operating engineer who was nota member of the Union, or that the Company or its president, Gordon C. Neumann, boreany animus toward the Union or hostility toward employees who were members of theUnion. NEUMANN BROS. PAVING CORP.573bookman, that is he sought to enforce thetermsof the union contract to itsletter,and that because of the, many complaints he made to Neumann, duringthe year 1963 about the Company's alleged violations of the union contract,Neumann finally terminated his employment on December 27, 1963.4Accordingto Smith, during the year 1963, he made the following complaints to Neumann:1.At the requests of Wilford Rodas and Robert Manning, who were thenemployed by the Company as operatingengineers,Smith, about November 29and December 3, 1963, informed Neumann that the two men were entitled to4 hours' showup time. In each instance Neumann said he would take care ofthematter and the men were paid. Because Smith was required to stop atthe Company's office at the end of each workday, he assumed the task of makingdaily reports of the hours worked by the operatingengineerson the jobs towhich he wasassigned.Therefore, reporting showup time due to Rodas andManning waspart of Smith's normal routine.5 Smith did not testify, nor is thereany evidence in the record whichsuggests,thatNeumann in any way resentedthe fact that Smith made the reports concerning showup time due to Rodasand Manning.2.Twice, once in September 1963 and the other time on October 22, 1963,Smith complained to Neumann about truckdrivers moving a bulldozer on a job-site.Each time Neumann madeno responseto Smith's complaint.3. In November 1963, Smith told Neumann that the latter's brother couldnot work (repair) equipment on the job because he was not an operatingengineerand Neumann responded that "his brother was going to continue to work onthe equipment." 64. In July 1963, with reference to a situation where a subcontractor em-ployed a relative who was not a member of the Union to work onequipmentat the jobsite, Smith testified he told Neumann "that Herbie's nephew couldn'toperate or do any more mechanical work on the job" and in response Neumann"just shruggedme off." 75.On many occasionsduring June,July, and August, 1963, Smith complainedtoNeumann about the fact that a truckdriver, Charles Mulley, transported asmall roller onthe back of his truck to various jobs and operated the rollerat the jobs, which was work that should have been performed by an operatingengineer.86.On June 27, 1963, Smith asked Neumann about money owed to him for op-erating asnowplow the previous winter and Neumann replied that the girl wouldtake care of it. Neumann then remarked to Smith, "You guys are always squawkingThe General Counsel contends that Smith was a union steward and the complaints hemade to the Company concerning infractions of the contract were made by him in hiscapacity as steward.As, for the purposes of this Decision, I an treating all of the conductrelied upon by General Counsel to have been protected "concerted activity," it is not neces-sary to determine during which periods of time Smith had been acting as union steward,which complaints he made in such capacity, or whether any of the complaints would nothave been protected activity if Smith had not made them in the capacity of union steward.8 Rodas testified that with regard to showup time for November 29, 1963, "I told George[Smith] about fourhours becausehe took care of our time; he turned our time into theoffice at night."Manning testified that he made a daily report of the time he worked toSmith because Smith "was the only one from the job that went to the shop every day, soas a result,he conveyed the time, the hours worked."8According to Neumann, on the occasion in question, his brother Clarence was merelycarrying tools out to the jobsite.Neumann denied that Smith had complained directly tohim about the matter, but testified that he had heard about the complaint from his brotherClarence.Regardless of wheher Smith's version or Neumann's version of the incident iscorrect, there is no dispute that the complaint was brought to Neumann's attention.7Neumann denied that any such complaint had been made to him.Neumann, who testi-fied in a thoughtful and deliberate manner, impressed me as being a more reliable witnessthan Smith.He was clear and precise in his answers to the questions asked him and withrespect to matters as to which he had no recollection he generally was candid in acknowl-edging such fact. Smith,on the other hand,permitted his interest in the outcome of thisproceeding to lend an appearance of advocacy to his testimony and, I believe, was con-fused to some extent as to which complaints he made directly to Neumann and which com-plaints he made to other persons.Accordingly,I credit Neumann's testimony that Smithdid not complain directly to Neumann about the employment of nonunion personnel by asubcontractor.8Neumann testified that Smith made only one or two complaints to him about this matter. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDand bitchingabout something."Smith againasked forthismoneyon December 26,1963,'and threatenedto report thematter to the "State Wage and HourLaw" if hewere not paid .97. Several times in July and August 1963Smith complainedthat he was notbeing paid at overtime rates for driving the Company's pickup truck, outsidehis regularworking hours, to and fromthe site ofhiswork at the VictorHigh School.Neumann replied that he hadtaken upthe matter with the unionTepresentativeand had been advised that he was not required to pay this claim.andhewas not going to pay it. Smith further testified that the first timehe asked to be paid for such overtime, Neumann remarked, "Well, who saysthat, you or the book?"Neumann testified that, by agreement with the Union,travel time, such 'as claimed by Smith, was to be paid at straight time ratesand not at overtime premiumrates.In effect Neumann's testimony was corroboratedby Smith who, upon cross-examination, acknowledged that when he registeredthe same complaint to Union Business Representative Victor Poli he was told-to ignore the matter.10Smith was terminated on Friday, December 27, 1963.When he reported tothe shop for work that morning he asked Neumann what there was for himto do and Neumann replied, "Nothing.Go in the office and get your money. Idon't need you any more." After Smith was paid Neumann remarked, "We'llsee what your book can do for you now." The General Counselrelieslargelyupon the foregoing statement by Neumann and testimony by Wilford Rodasand CharlotteMills to prove that Neumann discharged Smith because of thelatter's efforts to enforce strictly the terms of the union contract.CharlotteMills,who is Smith's daughter, testified that in February 1964, ather father'surging,she telephoned Neumann. Pretending to be employed byAl Turner, who is in the excavating business, she asked Neumann'sopinionof Smith in connection with a fictitious application by Smith for employmentwith Turner.According toMills,Neumann said that Smith was basically agood worker but that Neumann understood Turner runs an operation whichispartly union and partly nonunion and as Smith "was a strong Union manand ran around with his Union book in his hip pocket .. . he thought Smithwould be a potentialdifficulty in that way." 11Rodas, who was employed by the Companyasanoperating engineer for2 or 3 months prior to December 3, 1963, testified that one evening in NovemberNeumann said that Smith would not be back next spring because "there wasa lot of trouble between themen andhe let him go." Neumann also _ saida Neumann testified that he had an arrangement with his employees whereby the Com-pany withheld payment to them of money earned for overtime work performed in' con-nection with snow removal.These sums were paid to the employees when demanded' bythem.The object was to establish a fund for each employee upon which he could draw tomeet emergencies.RussellMulley corroborated Neumann's testimony concerning thearrangement.,Smith denied that he had entered into any such arrangement with Neumann.I .do not credit Smith's denial.Apart from the fact that I believe Neumann was the morecredible witness, Smith does not explain the substantial delay in'the payment to him ofthemoney he earned for doing snow removal work if the arrangement described byNeumann did not also apply to him. According to Neumann and to Helen Kitchen, theCompany's bookkeeper, Smith waspaid duringthe summer 1963 for all snowplow money heearned the previous winter.Nevertheless, on December 26,1963, 'he demanded payment ofthe same amount a ,second time and because Smith alone kept a, record of the overtime heworked,Neumann gave him the amount demanded at the time of his termination theneat day..10 Smith also testified that in May and July 1963, he asked to be paid for, overtime workhe performed prior to 8 a.m. The record does not indicate to what Smith was referring orwhether his claim was contested or whether he was paid the amounts due to him for thesaid overtime,work.As the only overtime work to which there is any descriptive refer-ence in the record relates to Smith's operation of a pickup truck between the Companyoffice and the jobsite, it is quite possible that this testimony 'regarding the complaints madeinMay and July refers to the same complaints, described above, about driving the Com-pany's pickup truck to and from the site of,tlie'Victor'High School job.Neumann's version of the telephone conversation does not differ materially from Mills''-'testimony NEUMANN BROS. PAVING CORP.575at another point in their conversation that"George [Smith]was a pretty strictbook man." 12Gordon C.Neumann testifiedthat the Companyhad suffered business re-verses.By December 3, 1963,for that reason and because of adverse weatherconditions,ithad terminated the employment of all its operating engineers otherthan Smith and Russell Mulley.According to Neumann, the Company thenno longer had any need for Smith's services 13 but he was reluctant to terminateSmith prior to Christmas.Therefore, he found miscellaneous work for Smithtodo in the interim and laid him off on December 27. Following Smith'stermination only one operating engineer,RussellMulley,remained on the Com-pany's payroll.Neumann testified that, although Smith was a better qualifiedoperating engineer, he retainedMulley rather than Smith because Mulley had14 years' service with the Company against Smith's 31/2 years' service and becauseMulley was able to perform satisfactorily all the work required of him.Theevidence shows that since Smith was laid off the Company has hired no otheroperating engineer except Robert Manning who worked for a period of 2 weeksbetween March 2 and 11, 1964.The testimony of the Company's bookkeeper, Helen Kitchen, corroborates Neu-mann's testimony concerning the reduction in the Company's work force. Sincethe discharge of Smith, except for a few occasions when temporary employeeswere hired to work for short intervals, the total complement, including the book-keeper and Neumann,has not exceeded 12 employees,which is approximatelyone-third the complement of employees maintained by the Company for a largepart of 1963.Furthermore, no operating engineer or other full-time employeehas been hired since December 27, 1963.Although Smith had not been laidoff during the prior three winters, during which times he performed maintenanceand other work in the Company's shop and did snowplowing when such workwas available, and the Company then retained at least two operatingengineerson its payroll,there is nothing in the record to contradict or discredit Neumann'stestimony that adverse business conditions militated against theCompanykeepingtwo operating engineers on its payroll during the 1963-64 winter.Accord-ingly, I find that the Respondent,for valid economic reasons during the monthofDecember 1963, reduced its complement of operating engineers to one em-ployee and has not thereafter(to the date of the hearing)increased its complementof operating engineers.The General Counsel argues that the retention of Mulleyinstead of Smith was discriminatory.General Counsel bases his contention onthe fact that Neumann acknowledged that Smith was a more experienced andversatile operating engineer than Mulley.However, I find Neumann'snondiscrim-inatoryexplanation for retainingMulley instead of Smith entirely credible,namely, that he preferred Mulley who had 14 years' service with the Companyto Smith who had been employed by the Company only 31/2 years despite Smith'sgreater experience.14Similarly, the fact that Respondent recalled Manning, rath'At the time of the conversation Smith was still working forthe Companyand con-tinued to work for the Company for at least another month. There is no explanation inthe record as to what the trouble referred to was or in what way Smith was involved insuch trouble.With reference to the same conversation Neumann testified, "I don't recallwhat was said about George Smith at that time excepting that I told him at the time thatI thought there was a possibility that without work this past winter, because weare goingto be without work, Mr. Smith might not find it acceptable and might get employmentelsewhere."Thus, according to Neumann, in November 1963 he anticipated the possibilityof Smith's termination because of lack of work.(The Company terminated Rodas and an-other operating engineer on December 3, 1963.)Rodas' testimony is not inconsistent.Rodas not only did not testify that Neumann informed him that the latter intended toterminate Smith because Smith was a strict Bookman, but testified that Neumann indicatedthe existence of any entirely different reason for Smith's termination.Accordingly, Rodas'testimony does not support the General Counsel's thesis that Neumann discharged Smithbecause of the latter's complaints.13 From April 1963 until December 3, 1963, Smith had been working steadily at a jobwhich the Company was doing at the Victor High School. All work by the Company atthis job was discontinued on December 3.14General Counsel contends that Mulley was receiving $3.85 an hour for operating a back-hoe when the union scale was $4 and this was a reason Respondent retained Mulley in-stead of Smith.Assuming that Respondent was paying Mulley less than Smith for doingthe same work (a fact which General Counsel has not proved by a preponderance of theevidence) that would further indicate that the Company retained Mulley for a valid eco-nomic reason,namely, that it was paying Mulley less than Smith,rather than in orderto discriminate against Smith because of his alleged concerted activities. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDer than Smith, to work for a period of 2 weeks in March 1964 does not establishan act of discrimination against Smith.No evidence was adduced to show anypolicy or practice on the part of the Company regarding recall of former em-ployees for temporary work.Without more, I cannot draw any conclusion adverseto the Respondent by reason of its failure to have offered Smith 2 weeks' temporaryemployment in March 1964.15Although the credited evidence relied upon by the General Counsel indicatesthatNeumann considered Smith to be a "strong" union man, there is no proofin this record that Neumann was opposed to the Union or objected to unionactivities by the Company's employees. The General Counsel argues that Smithwas discharged because of his complaints to Neumann.AlthoughNeumannmight have been irritated by some of Smith's complaints, the evidence doesnot establish that Neumann was disposed to terminate Smith for that reason. Fur-thermore, I find that Respondent for valid economic reasons during the monthofDecember 1963 reduced its complement of operating engineers to one anditsretention of RussellMulley, an employee with 14 years' seniority with theCompany, who also was a member of the Union, instead of Smith, who hadonly 31/2 years' service with the Company, has not been proved to have beendiscriminatorilymotivated.Accordingly, I find that General Counsel has notproved by a preponderance of the evidence that Smith was terminated on Decem-ber 27, 1963, for discriminatory reasons.CONCLUSIONS OF LAWRespondent has not violated Section 8(a)(1) and(3) of the Actas allegedin the complaint.RECOMMENDED ORDEROn thebasis of the foregoing findings of fact and conclusions of law andupon the entire record in the case, I recommend that the complaint be dismissedin its entirety.15 In reaching this conclusion I am cognizant of the testimony of Rodas that in November1963 Neumann told him that Smith would not be back in the spring.Interurban Gas CorporationandDonald Gillingham.Case No.7-CA-3202.November 6, 1964SUPPLEMENTAL DECISION AND ORDEROn January 29, 1962, the Board issued a Decision and Order inthe above-entitledcase,1which was enforced by the United StatesCourt of Appeals for the Sixth Circuit by a decree entered on May 27,1963.1Thereafter, pursuant to a backpay specification and ap-propriate notice issued by the Regional Director for the Region 7, ahearing was held for the purpose of determining the amount of back-pay due to Donald Gillingham, the Charging Party in this case.On March 10, 1964, Trial Examiner C. W. Whittemore issued hisattached Supplemental Decision, recommending the award of a spe-cific amount of backpay to Gillingham, as of September 30, 1963,plus an undetermined amount from that date to date of a valid offerof reinstatement. Thereafter, the Respondent filed exceptions to theTrial Examiner's Supplemental Decision and a supporting brief. It1135 NLRB 604.2N.L.R.B. v. Interurban Gas Corporation,317 F. 2d 724.149 NLRB No. 57.